          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

MELANIE KIRBY, on behalf of herself and            ) CIVIL ACTION NO.:
all those similarly situated,                      )
                                                   )
                                                   ) SECTION:
          Plaintiff,                               )
                                                   )
          vs.                                      ) MAGISTRATE:
                                                   )
                                                   )
ACTIVE TREATMENT, INC., SMILES,                    )
INC. and MARLEY MARTEN,                            )
                                                   )
          Defendants.



                                           COMPLAINT

                                         INTRODUCTION

       1. NOW INTO COURT, through undersigned counsel, comes Plaintiff Melanie Kirby, who

          asserts claims for unpaid wages against Defendants Active Treatment, Inc.; Smile, Inc.;

          and Marley Marten (collectively “Defendants”). Plaintiff complains that the Defendants

          Smiles, Inc. and Marley Marten engaged in a pattern or practice of unlawful conduct

          which resulted in the violation of her rights under the Fair Labor Standards Act (FLSA),

          29 U.S.C. §201 et seq. Plaintiff additionally brings individual claims against Defendants

          Active Treatment, Inc.; Smiles, Inc.; and Marley Marten for their failure to pay her

          earned and accrued vacation pay in direct violation of Louisiana’s Final Wage Payment

          Act (FWPA), La. R.S. 23:631, et seq. and for breach of contract due to their failure to pay

          her agreed-upon severance pay in full.

                                            JURISDICTION

       2. Jurisdiction is conferred upon this Honorable Court by 29 U.S.C. §216(b), this action

          arising under the FLSA and by 28 U.S.C. §1331, this action involving questions of


                                                   1	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 2 of 9



          federal law. This Court is empowered to issue a declaratory judgment pursuant to 28

          U.S.C. §§ 2201 and 2202. This Court additionally may exercise jurisdiction over

          Plaintiff’s individual state law claims pursuant to 28 U.S.C. §1367 because Plaintiff’s

          state law claims arise out of the same transaction or occurrence (specifically, her pay and

          termination of employment) as her federal claims.

                                                 VENUE

       3. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                                PARTIES

       4. Plaintiff, Melanie Kirby, a resident of the Parish of Tangipahoa, State of Louisiana,

          worked for Defendants as an administrator and/or assistant administrator at their

          locations in Hammond, LA.

       5. The following persons or entities are named as Defendants:

                       (A)     Defendant Active Treatment, Inc. is a Louisiana company,

                               authorized to do and doing business in the State of Louisiana, Parish

                               of Tangipahoa.

                       (B)     Defendant Smiles, Inc. is a Louisiana corporation, authorized to do

                               and doing business in the State of Louisiana, Parish of Tangipahoa.

                       (C)     Defendant Marley Marten is an individual who is a resident of the

                               State of Louisiana who, upon information and belief, is solely

                               responsible for the payroll practices (specifically, failure to pay

                               minimum wages in violation of the FLSA and failure to pay final

                               wages in violation of the FWPA) and breach of contract complained

                               of herein.



                                                   2	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 3 of 9



                        (D)    Collectively, defendants will be referred to as “Defendants.”

                                       FACTUAL BACKGROUND

       6. Plaintiff was hired by Defendants to work as an administrator for Active Treatment, Inc.

          and Smiles, Inc. in 2008. She worked for Defendants until approximately March 2019.

       7. At all times material hereto, Plaintiff was “engaged in commerce” within the meaning of

          §6 and §7 of the FLSA, and subject to the individual coverage of the FLSA.

       8. At all times material hereto, Plaintiff was “engaged in the production of goods” for

          commerce within the meaning of §6 and §7 of the FLSA, and subject to the individual

          coverage of the FLSA.

       9. At all times material hereto, Plaintiff was the “employee” of Defendants within the

          meaning of FLSA.

       10. At all times material hereto, Defendants were an “enterprise engaged in commerce”

          within the meaning of FLSA.

       11. Based upon information and belief, the annual gross revenue of Defendants was in excess

          of $500,000.00 per annum during the relevant time periods.

       12. At all times material hereto, the work performed by the Plaintiff was directly essential to

          the business performed by Defendants.

       13. Plaintiff routinely and as part of her regular duties for Defendants, worked between

          Defendants’ Active Treatment, Inc. and Smiles, Inc. locations.

       14. However, despite regularly and routinely working for Smiles, Inc. an average of 20 hours

          per week, Plaintiff was never paid for the work that she did for Smiles, Inc.

       15. Rather, Plaintiff was only paid by Active Treatment, Inc. for the work that she performed

          for Active Treatment, Inc.



                                                   3	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 4 of 9



       16. Other employees who worked for both Active Treatment, Inc. and Smiles, Inc. were paid

          by both entities for their work.

       17. Plaintiff believes that she was the only employee who was forced to work for Smiles, Inc.

          without pay.

       18. The decision to not pay Plaintiff minimum wage for all hours worked for Smiles, Inc.

          was made solely by Defendant Marley Marten.

       19. Defendant Marten controlled when Plaintiff worked, where she worked, what work she

          performed, how she performed her work and maintained payroll and personnel records

          for Plaintiff.

       20. In this manner, and due solely to the actions of Smiles, Inc. and Marley Marten, Plaintiff

          was denied the federally-mandated minimum wage for all hours that she worked for

          Smiles, Inc.

          COUNT I: VIOLATION OF FEDERAL MINIMUM WAGE REQUIREMENTS

       21. All previous paragraphs are incorporated as though fully set forth herein.

       22. Defendants Marley Marten and Smiles, Inc. are joint employers covered by the minimum

          wage pay mandates of the FLSA, and Plaintiff was entitled to the FLSA’s minimum

          wage protections while working for Smiles, Inc.

       23. The FLSA requires that employees must be paid the federal minimum of $7.25 for each

          and every hour that they work for their employer.

       24. Defendants Marten and Smiles, Inc. violated the FLSA by failing to pay Plaintiff the

          legally mandated hourly minimum wage for the hours that she worked for Smiles, Inc.




                                                    4	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 5 of 9



       25. Defendants’ failure to pay Plaintiff the federally-mandated minimum wage is the result of

          a deliberate scheme whereby which Defendants sought to avoid paying Plaintiff for the

          work that she performed for Smiles, Inc.

       26. At all times material hereto, Defendants failed to comply with Title 29 and United States

          Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by implementing a

          management policy, plan or decision that intentionally provided for the compensation of

          Plaintiff as if she were exempt from coverage under 29 U.S.C. §§201 through 219,

          disregarding the fact that she was not exempt.

       27. At all times material hereto, Defendants failed to maintain proper time records as

          mandated by the FLSA.

       28. Defendants’ actions were willful and/or showed reckless disregard for the provisions of

          the FLSA as evidenced by their failure to compensate Plaintiff at the minimum wage rate

          for all hours worked for Smiles, Inc. when they knew, or should have known, such was

          and is due.

       29. Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff’s rights under

          the FLSA.

       30. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered lost

          minimum wage compensation, plus liquidated damages.

                                                CONSENT

       31. Plaintiff’s consent to file this Complaint is evidenced by her signature on the FLSA

          Consent Form that is attached hereto as Exhibit “A”.




                                                     5	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 6 of 9



                                           ATTORNEY’S FEES

       32. Plaintiff is entitled to an award of prevailing party attorney’s fees pursuant to the FLSA

          29 U.S.C. § 201-209.

                              COUNT II: VIOLATION OF
                LOUISIANA’S FINAL WAGE PAYMENT ACT, LA. R.S. 23:631


       33. All previous paragraphs are incorporated as though fully set forth herein.

       34. While working for Active Treatment, Inc., Smiles, Inc. and Marley Marten, Plaintiff,

          pursuant to Defendants’ handbook, earned a certain amount of vacation hours and other

          paid time off.

       35. Her work for each entity contributed to the earning and accrual of these hours.

       36. Louisiana’s Final Wage Payment Act mandates that an employer pay all employees their

          full and final wages on the earlier of their next regular pay date or within fifteen days of

          their termination or resignation. La. R.S. 32:631.

       37. “Vacation pay” is considered a “wage” under the FWPA and all accrued vacation pay

          must be paid to former employees on the earlier of their next regular pay date or within

          fifteen days of termination or resignation.

       38. Plaintiff ceased working for Defendants on March 6, 2019. As of that date, she had 14

          hours of earned and accrued vacation pay.

       39. As part of an agreement with her employers, she was guaranteed payment of her accrued

          sick leave pay as part of her final paycheck and thus 27 days of accrued sick pay became

          a wage due for purposes of the FWPA. Plaintiff made demand upon Defendants for these

          wages prior to March 14, 2019.




                                                    6	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 7 of 9



       40. However, on March 14, 2019 Defendants caused a letter to be sent to Plaintiff claiming

          that she forfeited her right to these wages pursuant to the Defendants’ employee

          handbook but in contravention of the FWPA.

       41. Defendants have refused to pay her these wages, in direct violation of the FWPA.

       42. As a result of Defendants’ unlawful actions, Plaintiff is entitled to payment of her unpaid

          wages including vacation pay in full, one days’ penalty wages for each day up to 90 days

          after the filing of this suit that Defendants fail to pay these wages, and attorneys fees and

          costs.

                         COUNT III: BAD FAITH BREACH OF CONTRACT

       43. At the time of her termination, Defendants Active Treatment, Inc.; Smiles, Inc.; and

          Marley Marten agreed to pay to Plaintiff approximately $12,000 as part of a severance

          package.

       44. However, Defendants failed to actually pay this severance to Plaintiff. Instead, they paid

          her $6,000, which is one-half of the severance that she was told she would be paid.

       45. Defendants’ failure to abide by the terms of the severance agreement that was agreed-

          upon between Defendants and Plaintiff is knowing, willful, without justification and in

          bad faith.

       46. Accordingly, Plaintiff is entitled to recover all damages allowable to her, plus attorneys

          fees and costs.

                                         PRAYER FOR RELIEF

                   WHEREFORE, Plaintiff prays that Defendants be duly served with a copy of

       this Complaint and that after due proceedings are had, that there be judgment rendered herein




                                                   7	  
	  
          Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 8 of 9



       in favor of Plaintiff and against Defendants for all damages reasonable in the premises, and

       demand the following:

              a. A declaration declaring that Defendants’ payroll practices are in violation of the

                  law;

              b. An injunction prohibiting Defendants from engaging in future minimum wage pay

                  violations;

              c. Payment of unpaid minimum wages to Plaintiff;

              d. Full payment to Plaintiff of her accrued and earned, but unpaid vacation pay and

                  other paid time off;

              e. Damages awarded to Plaintiff for Defendants’ bad faith breach of contract;

              f. Penalties, liquidated damages and any other monetary penalties to the fullest

                  extent permitted under the law;

              g. Litigation costs, expenses, and attorney’s fees to the fullest extent permitted under

                  the law; and

              h. Legal interest and such other and further relief as this Court deems just and

                  proper.



                                                /s/ Mary Bubbett Jackson                  _
                                                Jody Forester Jackson, (La. Bar No. 28938)
                                                Mary Bubbett Jackson, (La. Bar No. 29110)
                                                JACKSON+JACKSON
                                                201 St. Charles Avenue, Suite 2500
                                                New Orleans, Louisiana 70170
                                                T: (504) 599-5953
                                                F: (888) 988-6499
                                                E: jjackson@jackson-law.net
                                                    mjackson@jackson-law.net
                                                Attorneys for Plaintiff



                                                    8	  
	  
       Case 2:19-cv-10251-CJB-JCW Document 1 Filed 05/09/19 Page 9 of 9




PLEASE SERVE:

Active Treatment, Inc.
Through its registered agent:
Marley Marten
219 E. Thomas Street
Hammond, LA 70401

Smile, Inc.
Through its registered agent:
Marley Marten
219 E. Thomas Street
Hammond, LA 70401

Marley Marten, individually:
11 S. Division Dr.
Covington, La 70433




                                      9	  
	  
